Citation Nr: 0501338	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  

In a rating decision dated in October 1981, the Regional 
Office (RO) denied the veteran's claim for service connection 
for polio.  The veteran did not appeal this decision.  
Following the veteran's attempt to reopen his claim, the RO 
concluded, in a rating action dated in April 1996, that the 
additional evidence received was not new and material, and 
the veteran's claim for service connection for polio remained 
denied.  In March 2003 the RO received the veteran's request 
to reopen his claim for service connection for polio.  By 
letter dated in September 2002, the RO advised the veteran 
that new and material evidence had not been received, and his 
claim was denied.  In April 2004, the Board remanded the 
veteran's claim in order that the veteran could be provided 
proper notice as required by the Veteran's Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for polio.  

In an October 2004 letter, the RO informed the veteran of the 
evidence that would be required to establish that new and 
material evidence had been submitted to reopen his claim.  In 
response to this letter, the veteran submitted a statement 
that VA had his permission to obtain all his records from VA 
and from his local doctor in Cottonwood, Arizona.  Along with 
that letter he sent a signed authorization and consent form 
for release of his medical records from Charles W. Welly, 
D.O.  A review of the record reveals medical records that 
refer to Dr. Welly as the veteran's physician.  However, 
there is no indication that Dr. Welly's records have ever 
been requested or submitted.  Since the veteran has 
identified these records and 
provided authorization for VA to obtain these records, they 
must be requested and considered prior to review of the 
veteran's claim by the Board.  See 38 C.F.R. § 3.159(c) 
(2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Prescott, 
Arizona VA Outpatient Clinic and request 
copies of all of the veteran's medical 
records dated from August 2003 to 
present.  All copies obtained should be 
associated with the veteran's claims 
file.

2.  The RO should attempt to obtain 
copies of the veteran's medical records 
from Dr. Charles Welly of 651 W. Mingus 
Avenue, Suite 1A, Cottonwood, Arizona 
86326.  All copies obtained should be 
associated with the veteran's claims 
file.

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence 
submitted since the November 2004 
supplemental statement of the case.  
Thereafter, the case should be returned 
to this Board for further appellate 
review, if in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




